Case 2:17-cv-11910-MAG-DRG ECF No. 457-61 filed 10/23/18   PageID.11906   Page 1 of
                                      5




        EXHIBIT 1-59
Case 2:17-cv-11910-MAG-DRG ECF No. 457-61 filed 10/23/18 PageID.11907   Page 2 of
              HIGHLY CONFIDENTIAL - 5ATTORNEYS' EYES ONLY




                                                                DHSHAMAMA000058
Case 2:17-cv-11910-MAG-DRG ECF No. 457-61 filed 10/23/18 PageID.11908   Page 3 of
              HIGHLY CONFIDENTIAL - 5ATTORNEYS' EYES ONLY




                                                                DHSHAMAMA000059
Case 2:17-cv-11910-MAG-DRG ECF No. 457-61 filed 10/23/18 PageID.11909   Page 4 of
              HIGHLY CONFIDENTIAL - 5ATTORNEYS' EYES ONLY




                                                                DHSHAMAMA000060
Case 2:17-cv-11910-MAG-DRG ECF No. 457-61 filed 10/23/18 PageID.11910   Page 5 of
              HIGHLY CONFIDENTIAL - 5ATTORNEYS' EYES ONLY




                                                                DHSHAMAMA000061
